Exhibit 99.1 Joint Filing Agreement In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including amendments thereto) with respect to the Common Stock, $0.01 par value per share, of Handy & Harman Ltd.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: January 3, 2012 STEEL PARTNERS HOLDINGS L.P. By: Steel Partners Holdings GP Inc. General Partner By: /s/ Jack L. Howard Jack L. Howard, President SPH GROUP LLC By: Steel Partners Holdings GP Inc. Managing Member By: /s/ Jack L. Howard Jack L. Howard, President SPH GROUP HOLDINGS LLC By: Steel Partners Holdings GP Inc. Manager By: /s/ Jack L. Howard Jack L. Howard, President STEEL PARTNERS HOLDINGS GP INC. By: /s/ Jack L. Howard Jack L. Howard, President /s/ Jack L. Howard JACK L. HOWARD as Attorney-In-Fact for Warren G. Lichtenstein /s/ Sanford Antignas SANFORD ANTIGNAS as Attorney-In-Fact for John J. Quicke /s/ John H. McNamara, Jr. JOHN H. MCNAMARA, JR. /s/ Sanford Antignas SANFORD ANTIGNAS as Attorney-In-Fact for Glen M. Kassan /s/ Jack L. Howard JACK L. HOWARD EMH HOWARD, LLC By: /s/ Jack L. Howard Jack L. Howard Managing Member
